            Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.1 Page 1 of 10
AO 106 (Rev. 06/09) Application for a Search Warrant                                                                     FILED
                                      UNITED STATES DISTRICT COUR'h                                                      MAY 3 1 2019
                                                                     for the                                CLERK, U.S. DISTf:::CT COURT
                                                         Southern District of California                 SOUTHERN D.i~tRICT OF CALIFORNIA
                                                                                                         BY         V'1 C)          DEPUTY

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identifY the person by name and address)                   )           Case No.
  A gold BLU Grand M2 phone S/N 10600210180947                          )
              IMEI 3S4216091803225                                      )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

  See Attachment A, which is incorporated by reference.
located in the     ~-------
                           Southern               District of   ~----------~
                                                                            California          , there is now concealed (identifY the
person or describe the property to be seized):
  See Attachment B, which is incorporated by reference.


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. §§ 952, 960 and 963              Importation of controlled substances and conspiracy to do the same



         The application is based on these facts:
        See Affidavit of HSI Special Agent Gustavo Carrillo, which is hereby incorporated by reference and made part
        hereof.

           ~ Continued on the attached sheet.
           O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. ..




                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:      ~ 31 20J~              j                                                                                             -
City and state: San Diego, CA                                                        Hon. Andrew G. Schopler, Magistrate Judge
                                                                                                Printed name and title
   Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.2 Page 2 of 10




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            A gold BLU Grand M2 phone
            SIN 1060021018094 770
            IMEI3S4216091803225
            (the "Target Device")

The Target Device is currently in an evidence vault located at 2051 North Waterman
Avenue, Ste. 100, El Centro, CA 92243.
   Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.3 Page 3 of 10




                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of January 1, 2017, up to and including February 28, 2019:

      a.    tending to indicate efforts to import methamphetamine, or some other
            federally controlled substances, from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of methamphetamine, or some other federally
            controlled substances, from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of methamphetamine, or some other federally controlled
            substances, from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine, or some other federally controlled
            substances, from Mexico into the United States, such as stash houses, load
            houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Device; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of 21 U.S.C. §§ 952, 960, 963.
~'4G              Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.4 Page 4 of 10
 ¥     i,~c)

A"~v\\~
           1                                          AFFIDAVIT
           2         I, Special Agent Gustavo Carrillo of Homeland Security Investigations (HSI), being
           3 duly sworn, hereby state as follows:
           4                                      INTRODUCTION
           5         1.     I submit this affidavit in support of an application for a warrant to search the
           6 following electronic device (the "Target Device"):
           7                A gold BLU Grand M2 phone
           8                S/N1060021018094770
                            IMEI3S4216091803225
           9                (the "Target Device")
         10
               as described in Attachment A, and seize evidence of crimes, specifically violations of Title
         11
               21, United States Code, Section(s) 952, 960, and 963. This search supports an investigation
         12
               and prosecution of Ramona Munguia ("Defendant") for the crimes mentioned above.
         13
                     2.     The Target Device was seized from Defendant on February 28, 2019, at the
         14
               time of her arrest at the Calexico, California West Port of Entry. Defendant has been
         15
               charged with the importation of 10.16 kilograms (22.40 pounds) of methamphetamine in
         16
               the Southern District of California (Case No. 19-cr-1075-WQH). The Target Device is
         17
               currently in an evidence vault located at 2051 N. Waterman Ave, El Centro, CA 92243.
         18
                     3.     Based on the information below, there is probable cause to believe that a
         19
               search of the Target Device will produce evidence of the aforementioned crimes, as
         20
               described in Attachment B.
         21
                     4.     The information contained in this affidavit is based upon my experience,
         22
               training, and consultation with other law enforcement agents. Because this affidavit is
         23
               made for the limited purpose of obtaining a search warrant for the Target Device, it does
         24
               not contain all of the information known by me or other federal agents regarding this
         25
               investigation.
         26
                     5.     Based upon my training, experience, and all the facts and opinions set forth in
         27
               this Affidavit, I believe the following items will be found in the Target Device:
         28

                                                           1
       Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.5 Page 5 of 10



                 a.    Telephone numbers or identities assigned to the device, including
 1
                       usernames and passwords and electronic mail addresses;
 2               b.    Call history information, including Internet Protocol addresses
                       accessed by the device or accessing the device;
 3
                 c.    Stored photographs, videos and text messages;
 4               d.    Stored electronic mail, including attachments, and voice messages
                       and other recordings;
 5
                 e.    Web-browsing history and any stored web pages;
 6               f.    Stored documents and other files;
                 g.    Stored geo-location information; and,
 7
                 h.    Data stored in any application.
 8
 9 These items may be or may lead to evidence of the existence of drug trafficking in
10 violation of Title 21, United States Code Sections 952, 960, and 963.
11                              EXPERIENCE AND TRAINING
12        6.     I have been employed as an HSI Special Agent since July 2016. During my
13 tenure with HSI, I have participated in several narcotics-related investigations and have
14 learned how controlled substances are manufactured, consumed, packaged, and distributed.
15 I have also become familiar with the methods of operation, language, and patterns of drug
16 trafficking organizations.
17        7.     Prior to becoming a Special Agent, I was employed as a uniformed police
18 officer with the Federal Protective Service. In that capacity, I conducted preliminary
19 investigations regarding various violations of Title 18 of the United States Code. I also
20 served as an instructor for federal law enforcement officers on various subjects, including
21 basic law enforcement procedures, emergency management, and security-related subjects.
22        8.     I hold a Bachelor of Arts Degree in Social Behavioral Science with an
23 Emphasis in Criminology from the University of Utah, and I served as part of an infantry
24 rifle platoon in the United States Marine Corps, attaining the rank of Sergeant and Squad
25 Leader.
26        9.     Through the course of my training, investigations, and conversations with
27 other law enforcement personnel, I am aware that it is common practice for narcotics
28 smugglers to work in concert with other individuals and to do so by utilizing cellular

                                               2
        Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.6 Page 6 of 10




 1 phones to maintain communications with co-conspirators. Individuals involved in the
 2 smuggling and trafficking of narcotics generate many types of evidence including, but not
 3 limited to, cellular phone-related evidence, such as voicemails and text messages. For
 4 example, load drivers smuggling controlled substances across the United States/Mexico
 5 border are often in telephonic contact with co-conspirators immediately prior to or after
 6 crossing a load vehicle in order to receive instructions on where and when to deliver the
 7 narcotics.

 8         10.   Based upon my training and experience as a Special Agent, and consultations

 9 with law enforcement officers experienced in narcotics trafficking investigations, and all
1O the facts and opinions set forth in this affidavit, I submit the following:
11
          a.    Drug traffickers will use cellular/mobile telephones because they are mobile
12
                and they have instant access to telephone calls, text, web, and voice
13              messages.
14
          b.     Drug traffickers will use cellular/mobile telephones because they are able to
15               actively monitor the progress of their illegal cargo while the conveyance is
                 in transit.
16
17        c.     Drug traffickers and their accomplices will use cellular/mobile telephones
                 because they can easily arrange and/or determine what time their illegal
18
                 cargo will arrive at predetermined locations.
19
           d.    Drug traffickers will use cellular/mobile telephones to direct persons to
20
                 synchronize an exact drop off and/or pick up time of their illegal cargo.
21
           e.    Drug traffickers will use cellular/mobile telephones to notify or warn their
22
                 accomplices oflaw enforcement activity to include the presence and posture
23               of marked and unmarked units, as well as the operational status of
                 checkpoints and border crossings.
24
25         f.    Drug traffickers and their co-conspirators often use cellular/mobile
                 telephones to communicate with persons who transport their narcotics and/or
26
                 drug proceeds .
.27
28

                                                3
        Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.7 Page 7 of 10




 1         11.   Additionally, based upon my training and experience, I know that cellular
 2 phones can and often do contain electronic evidence, such as emails, text messages, chat
 3 logs, photographs, audio files, videos, and location data. This information can be stored
 4 within disks, memory cards, deleted data, remnant data, slack space, and temporary or
 5 permanent files contained on or in the cellular phone. Specifically, searches of cellular
 6 phones often yield evidence:
 7
           a.    tending to indicate efforts to import methamphetamine, or some other
 8               federally controlled substances, from Mexico into the United States;
 9
           b.    tending to identify accounts, facilities, storage devices, and/or services-
10               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of methamphetamine, or some other federally
11
                 controlled substances, from Mexico into the United States;
12
           c.    tending to identify co-conspirators, criminal associates, or others involved
13
                 in importation of methamphetamine, or some other federally controlled
14               substances, from Mexico into the United States;
15
           d.    tending to identify travel to or presence at locations involved in the
16               importation of methamphetamine, or some other federally controlled
                 substances, from Mexico into the United States, such as stash houses, load
17
                 houses, or delivery points;
18
           e.    tending to identify the user of, or persons with control over or access to,
19
                 the Target Device; and/or
20
           f.    tending to place in context, identify the creator or recipient of, or establish
21
                 the time of creation or receipt of communications, records, or data involved
22               in the activities described above.
23
                         FACTS SUPPORTING PROBABLE CAUSE
24
           12.   On February 28, 2019, at approximately 2:26 a.m., Ramona Munguia
25
     ("Defendant"), applied for entry into the United States from Mexico at the Calexico West
26
     Port of Entry. Defendant was the driver and sole occupant of a 2003 Ford F-150. Defendant
27
     was referred for further inspection, and her car was scanned by a Z-portal x-ray machine.
28
     Customs and Border Protection (CBP) Officers observed anomalies in Defendant's car,
                                                 4
        Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.8 Page 8 of 10




 1 searched it, and discovered 18 packages hidden in the firewall of the vehicle. The packages
 2 had a combined weight of 10.16 kilograms and their contents field-tested positive for
 3 methamphetamine.
 4         13.   Defendant was subsequently arrested, and the Target Device was seized from
 5 Defendant's purse at the time of her arrest. Defendant was read her Miranda rights, and
 6 agreed to speak to agents without an attorney present. Defendant claimed that the drugs
 7 were not hers and indicated that the drugs might be her husband's because her husband had
 8 a drug problem in the past. Defendant was arrested on January 26, 2017, in a similar
 9 incident at the Border Patrol checkpoint along Route 86. In that incident, Defendant was
10 driving another vehicle in which approximately 26.127 kilograms of methamphetamine
11 was discovered. Unlike the current case, Defendant was traveling with her son on that
12 occasion and he later agreed to take full responsibility for the incident. Defendant's son
13 was sentenced to 41 months (see Case No. 17-cr-472-H (S.D. Cal.)), and the charges
14 against Defendant were dismissed. Defendant's son is still serving that sentence.
15         14.   Particularly in light ofDefendant's involvement in two drug smuggling events
16 within a limited time period, there is probable cause to believe that Defendant's phone may
17 contain evidence of Defendant's drug trafficking activities. Further, I am aware that drug
18 trafficking conspiracies often require substantial work and planning to successfully evade
19 detection by law enforcement. In my training and experience, this may mean planning and
20 coordination in the days and weeks prior to a smuggling event. Additionally, co-
21 conspirators are often unaware of the subject's arrest and will continue to attempt to
22 communicate with the subject after the arrest to determine the whereabouts of the narcotics.
23 Based on my training and experience, individuals such as Defendant will also attempt to
24 minimize the amount of time they were involved in smuggling activities and often are
25 actually involved for weeks and months longer than they will admit. Given those facts, I
26 respectfully request permission to search the Target Device for data beginning on
27 January 1, 2017, up to and including February 28, 2019.
28 o~ro .w ~1 ·~···u~ ~ c;~~~, , flfa..1t·"t( •t~~ JJAS ekJ-rJ '""vowl>!J
   C.I"' Otw~ ~<.\L.,~ ~ .....""""" •"rt./'4'r J....-~'1 'l.O L 1- /-o F°l-f~ ~

                                               5                                 ~
        Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.9 Page 9 of 10




 1                                     METHODOLOGY
 2         15.    It is not possible to determine, merely by knowing the cellular/mobile
 3 telephone's make, model and serial number, the nature and types of services to which the
 4 device is subscribed and the nature of the data stored on the device. Cellular/mobile
 5 devices today can be simple cellular telephones and text message devices, can include
 6 cameras, can serve as personal digital assistants and have functions such as calendars and
 7 full address books and can be mini-computers allowing for electronic mail services, web
 8 services and rudimentary word processing.        An increasing number of cellular/mobile
 9 service providers now allow for their subscribers to access their device over the internet
10 and remotely destroy all of the data contained on the device. For that reason, the device
11 may only be powered in a secure environment or, if possible, started in "flight mode" which
12 disables access to the network. Unlike typical computers, many cellular/mobile telephones
13 do not have hard drives or hard drive equivalents and store information in volatile memory
14 within the device or in memory cards inserted into the device. Current technology provides
15 some solutions for acquiring some of the data stored in some cellular/mobile telephone
16 models using forensic hardware and software. Even if some of the stored information on
17 the device may be acquired forensically, not all of the data subject to seizure may be so
18 acquired.     For devices that are not subject to forensic data acquisition or that have
19 potentially relevant data stored that is not subject to such acquisition, the examiner must
20 inspect the device manually and record the process and the results using digital
21 photography. This process is time and labor intensive and may take weeks or longer.
22         16.    Following the issuance of this warrant, I will collect the subject
23 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
24 contained within the telephone and its memory cards will employ search protocols directed
25 exclusively to the identification and extraction of data within the scope of this warrant.
26         17.    Based on the foregoing, identifying and extracting data subject to seizure
27 pursuant to this warrant may require a range of data analysis techniques, ~ncluding manual
28 review, and, consequently, may take weeks or months. The personnel conducting the

                                                6
       Case 2:19-mj-09623-AGS Document 1 Filed 05/31/19 PageID.10 Page 10 of 10




 1 identification and extraction of data will complete the analysis within ninety (90) days,
 2 absent further application to this court.
 3                                       CONCLUSION
 4         18.   Based on all of the facts and circumstances described above, there is probable
 5 cause to conclude that Defendant used the Target Device to facilitate violations of Title 21,
 6 United States Code, Section(s) 952, 960, and 963.
 7         19.   Because the Target Device was promptly seized during the investigation of
 8 Defendant's trafficking activities and has been securely stored, there is probable cause to
 9 believe that evidence of illegal activities committed by Defendant continues to exist on the
1O Target Device. As stated above, I believe that the date range for this search is from January
11   1, 2017, up to and including February 28, 2019.
12         20.   For the above reasons, I request that the Court issue a warrant authorizing law
13 enforcement agents and/or other federal and state law enforcement officers to search the
14 items described in Attachment A, and seize the items listed in Attachment B, using the
15 methodology described above.
16         I swear the foregoing is true and correct to the best of my knowledge and belief.
17
18
19                                             Special1fl.;;(_....


                                               Hom a d Security Investigations
20
21   Subscribed and sworn to before me this     2 J5 t-day of May, 2019.
22
23
24   L==io~-+---+--#~~~~~~
   Hon.     re G. Schopler
25 United States Magistrate Judge
26
27
28

                                                  7
